EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER UNDER SECTION SARBANES OXLEY ACT OF 2002, 18 U.S.C. § 1350 In connection with the Quarterly Report on Form 10-Q of QR Energy, LP (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Alan L. Smith, Chief Executive Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 23, 2011 /s/ Alan L. Smith Alan L. Smith Chief Executive Officer
